Title: To Thomas Jefferson from Josiah Smith, 8 September 1802
From: Smith, Josiah
To: Jefferson, Thomas


          
            Dear Sir
            Pembroke the 8th of September 1802
          
          I Received a Few days Since from the Boston Post office a Letter from you Dated the fourteenth of August with Surprise I Learnt therefrom you had Received a Letter from me dated the 19th of July Last Pased Respecting Commissioners of Bankruptcy you May Rest assured I never wrote the Letter you mentioned & that the writer of Said Letter was Unathorized by me & is Unknown to me & I Supose it was Intended as an Imposition upon you or me or Perhaps upon Both  I have a wish the Said Letter may be Preserved that I may See the Contents & hand writing if I Should have health to arrive at the Seat of Government in Decbr. next I am Dear Sir with Esteem & affection your Friend
          & Humble Servt.
          
            Josiah Smith
          
          
            PS I Shall in a Few days write a duplicate Least this Should Miscarry& to Prevent Impositions
            JS
          
         